DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 March 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto First Embodiment (US 2008/0025824, FIG. 1) (“Hashimoto1”) in view of Hashimoto Fourth Embodiment (FIG. 12) (“Hashimoto4”). Hashimoto1 discloses:

    PNG
    media_image1.png
    657
    986
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    619
    876
    media_image2.png
    Greyscale

Claim 1: a first placing part (25a) and a second placing part (107) where a workpiece is placed; and a transfer device (23) disposed between the first placing part and the second placing part, the transfer device including: a transfer-device interior space (20), a part of the periphery thereof being defined by a first wall (110) provided to the first placing part side and a second wall (111) provided to the second placing part side so as to oppose to the first wall; and a robot (27) configured to transfer the workpiece between the first placing part and the second placing part, wherein the first placing part is separated from the first wall by a first distance in a first direction connecting the first wall and the second wall (FIG. 1);
Claim 2: wherein the robot has a robotic arm, and a joint axis provided to a base end of the robotic arm is disposed closer to an internal surface of the second wall (FIG. 1);
Claim 6: wherein the first placing part has a plurality of first placing parts (FIG. 1; similar setup as FIG 1 of current application);
Claim 7: wherein the plurality of first placing parts are disposed closer to an external surface of the first wall than to an external surface of the second wall (FIG. 1);
Claim 8: wherein the workpiece is a semiconductor wafer, wherein the first placing part is constituted as a part of an accommodating device configured to accommodate the semiconductor wafer, and wherein the robot is constituted as a semiconductor wafer transferring robot configured to transfer the semiconductor wafer between the accommodating device and the processing unit (FIG. 1).

Hashimoto1 does not directly show:
Claim 1: wherein the second placing part has three or more second placing parts, and among the three or more second placing parts, the second placing part farthest from the second wall is separated from the second wall by a second distance farther than the first distance in the first direction, wherein, among the three or more second placing parts, the second distance is different from a distance from the second wall to the second placing part second farthest from the second wall in the first direction, wherein the robot is disposed closer to the second wall than to the first wall, between the farthest second placing part and the second-farthest second placing part in a second direction in which the second wall extends;
wherein when viewed from a direction orthogonal to the first direction and the second direction, a distance from the robot to the farthest second placing part and a distance from the robot to the second-farthest second placing part are equal to each other, a distance from the robot to the farthest second placing part in the first direction and a distance from the robot to the second-farthest second placing part in the first direction are different from each other, and the farthest second placing part and the second-farthest second placing part are arranged farther away from the robot than the rest of the three or more second placing parts are, and wherein the rest of the three or more second placing parts are arranged farther away from the robot in the second direction than at least one of the farthest second placing part and the second-farthest placing part is (as shown in FIG. 2 of the current application);
Claim 8: wherein the three or more second placing parts are each constituted as a part of a processing unit configured to process the semiconductor wafer.


Claim 1: wherein the second placing part has three or more second placing parts, and among the three or more second placing parts, the second placing part farthest from the second wall is separated from the second wall by a second distance farther than the first distance in the first direction, wherein, among the three or more second placing parts, the second distance is different from a distance from the second wall to the second placing part second farthest from the second wall in the first direction, wherein the robot is disposed closer to the second wall than to the first wall, between the farthest second placing part and the second-farthest second placing part in a second direction in which the second wall extends;
wherein when viewed from a direction orthogonal to the first direction and the second direction, a distance from the robot to the farthest second placing part and a distance from the robot to the second-farthest second placing part are equal to each other, a distance from the robot to the farthest second placing part in the first direction and a distance from the robot to the second-farthest second placing part in the first direction are different from each other, and the farthest second placing part and the second-farthest second placing part are arranged farther away from the robot than the rest of the three or more second placing parts are, and wherein the rest of the three or more second placing parts are arranged farther away from the robot in the second direction than at least one of the farthest second placing part and the second-farthest placing part is;
Claim 8: wherein the three or more second placing parts are each constituted as a part of a processing unit configured to process the semiconductor wafer;

Claim 1: wherein the second placing part has three or more second placing parts, and among the three or more second placing parts, the second placing part farthest from the second wall is separated from the second wall by a second distance farther than the first distance in the first direction, wherein, among the three or more second placing parts, the second distance is different from a distance from the second wall to the second placing part second farthest from the second wall in the first direction, wherein the robot is disposed closer to the second wall than to the first wall, between the farthest second placing part and the second-farthest second placing part in a second direction in which the second wall extends;
wherein when viewed from a direction orthogonal to the first direction and the second direction, a distance from the robot to the farthest second placing part and a distance from the robot to the second-farthest second placing part are equal to each other, a distance from the robot to the farthest second placing part in the first direction and a distance from the robot to the second-farthest second placing part in the first direction are different from each other, and the farthest second placing part and the second-farthest second placing part are arranged farther away from the robot than the rest of the three or more second placing parts are, and wherein the rest of the three or more second placing parts are arranged farther away from the robot in the second direction than at least one of the farthest second placing part and the second-farthest placing part is;
Claim 5: wherein one of two second placing parts of the three or more second placing parts is the second placing part farthest from the robot, and a distance to the one of the second placing parts from the robot is equal to a distance to the other second placing part from the robot;

for the purpose of increasing the operational range of the apparatus for greater processing efficiency.
Further, rearrangement of parts has been held to be obvious. Rearranging the three or more second placing parts as claimed is obvious. See MPEP § 2144.04 (VI) (C).
It is disclosed in original specification paragraph [0006] that “one purpose of the present disclosure is to provide a robot system with a higher degree of freedom in design.” This is possible with many robot systems, including the one in the combination of Hashimoto1 and Hashimoto4 above. It is also unclear to what other robot system the claimed robot system is being compared (from this specification phrase). Therefore, the locations of the three or more second placing parts are not critical.

Response to Arguments
Applicant's arguments filed 15 March 2022 have been fully considered but they are not persuasive.
The placement of the placing parts is argued to be critical. It is asserted it is critical because, “The instantly claimed configuration advantageously performs with an improved degree of freedom (see [0066] of the specification),” “the movement of the hand from one of the farthest second placing part and the second-farthest second placing part to the other becomes quick, … [for] the advantage of quick movement of the hand between the two placing parts,” and “Such a feature advantageously allows for an effect in which when moving the hand from one of the farthest second placing part and the second-farthest second placing part to the other, the movement of the robot is prevented from being interfered by the rest of the second placing parts.” Different placement of parts around a robot changes degree of freedom and interferences between a robot’s hand and the placement parts. These are not critical advantages for the placement of the robot and/or placement parts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652